DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on March 15, 2021 in response to the Office Action mailed on November 13, 2020.

Priority
The present application is a Divisional Application of U.S. Patent Application No. 14/471,589, filed August 28, 2014, which claims the benefit of U.S. Provisional Patent Application No. 61/871,055, filed August 28, 2013.

Status of the Claims
Claims 11-15 and 17 are pending.
Claims 11-13 and 15 are currently amended. 
Claims 1-10 and 16 are cancelled. 

Allowance
 Claims 11-15 and 17 are allowed. Applicant’s amendment and argument filed on March 15, 2021 is considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of capturing one or more images of the pattern-cut material using an image capturing system and storing said captured images in said database, obtaining cut material measurements of the pattern-cut material from said cutting device and storing said cut material measurements in said database, embedding a unique identification tag into the pattern-cut material using an embedding device, receiving and storing into said database, digital measurements relevant to said merchandise, said digital measurements being captured by sensors which provide said digital measurements of a body of the user, searching said database, using said processor, for said pattern-cut material having said cut material measurements approximating user digital measurements toward outputting said unique identification tag, locating said pattern-cut material using said outputted unique identification tag; and manufacturing said merchandise in accordance with said digital pattern file using said located pattern-cut material, which is not found in the prior art of records. The other independent claims contain similar subject matter and the dependent claims are also allowable based on their dependency on the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687